Hamilton App. No. C-830676. By entry filed January 11, 2002, this court ordered that appellant’s sentence be carried into execution on Tuesday, the 19th day of February, 2002. In order to facilitate this court’s timely consideration of any matters relating to the execution of appellant’s sentence,
IT IS ORDERED by the court that service of documents filed in this court as required by S.CtPrac.R. XIV(2) shall be personal or by facsimile transmission.
•IT IS FURTHER ORDERED by the court that counsel of record for the parties shall supply this court with a copy of any document relating to this matter that is filed in, or issued by, any other court in this state or any federal court, as well as any commutation, pardon, or warrant of reprieve issued by the Governor. A copy of the document shall be delivered to the Office of the Clerk as soon as possible, either personally or by facsimile transmission.